Citation Nr: 0508936	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1943 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In June 2002, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In December 2003, the Board remanded the claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for arthritis of 
the lumbar spine and treatment after service is not shown 
until 1973.  

3.  Arthritis of the lumbar spine is not shown to be related 
to service.  


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has not been 
examined in conjunction with this claim and no medical 
opinions have been given.  However remanding this issue for a 
medical examination and opinion is not necessary since there 
is no inservice treatment shown.  Therefore, any current 
findings which might be noted could not be linked to service.  
In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted when 
the evidence shows that a veteran developed a chronic disease 
during service and manifests the same disease after service.  
In such a case, the post-service condition will be service 
connected however remote from the time of service unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service. 38 C.F.R. 
§ 3.303(a).  Thus, for example, service connection may be 
granted for any disease diagnosed initially after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  38 
C.F.R. § 3.303(d).  If a veteran with 90 days or more of 
continuous active service develops arthritis to a compensable 
degree within the one-year period immediately following his 
separation from service, the disease will be presumed to have 
had its onset during service even absent direct evidence to 
that effect unless there is affirmative evidence to the 
contrary (including a showing of an intercurrent cause).  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).  

The Board finds that the claim of entitlement to service 
connection for arthritis of the lumbar spine may not be 
granted because there is no evidence that this disability is 
related to the veteran's service.  

Legal Analysis

The service medical records show no complaint, diagnosis or 
treatment for arthritis of the lumbar spine.  The veteran's 
November 1945 separation examination report shows no 
indication of a lumbar spine disability.  

The medical evidence of record shows that the veteran 
currently has a diagnosis of arthritis of the lumbar spine.  
VA outpatient treatment records show that in March 1973, X-
rays showed early degenerative changes of the lumbar spine.  
Treatment continued into the early 1980's.  He was also seen 
in February 1990 and June 2000 for back pain.  

However as noted, his service medical records fail to show 
that he had a chronic lumbar spine disorder during service, 
manifested any symptoms that were noted during service, or 
suffered during service any disease or injury that is 
referable to the lumbar spine.  Moreover, post-service 
medical records fail to show that he manifested arthritis 
during the one-year period immediately following his 
separation from service.  

There is no medical evidence to suggest that there were 
antecedents during service of his current arthritis of the 
lumbar spine.  The veteran has argued that he suffered a 
wound to his back in service that caused his current 
arthritis of the low back.  However, although he the veteran 
was involved in an automobile accident in service and was 
treated for burns when a German powder charge ignited, 
neither of these incidents involved the lumbar, spine in any 
way.  Thus there are no incidents of service to which his 
current back disorder could be linked or any symptoms that he 
experienced during service which could be seen as a precursor 
of his current condition.  Likewise, the VA medical records 
concerning his arthritis of the lumbar spine are devoid of 
any suggestion that it might be related to something that he 
experienced during his time in service.

Thus, the evidence pertinent to the claim of entitlement to 
service connection for arthritis of the lumbar spine, while 
demonstrating that the veteran has the disability for which 
benefits are sought, is not otherwise probative of the claim. 
There is no medical evidence of a nexus between his current 
disorder and an incident of his service.  See Voerth v. West, 
13 Vet. App. at 120.  Indeed, there is no medical or lay 
evidence suggesting that the veteran encountered during 
service an injury or disease to which his disability could be 
related.  Although the veteran has testified before the 
undersigned in Jun2 2002 that his current lumbar spine 
disorder is service- related, the claim cannot be established 
by his word alone.  See Espiritu, 2 Vet. App. at 494-95.

Thus for the reasons noted above, the claim of entitlement to 
service connection for arthritis of the lumbar spine must be 
denied.  The doctrine of reasonable doubt does not apply in 
this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) 
(holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim).


ORDER

Service connection for arthritis of the lumbar spine is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


